DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (USPub 2020/0317154).
	With respect to claim 1, Choi discloses a seat bottom and a seat back (S) extending upwardly from the seat bottom; an airbag (100) supported by the seat back and inflatable to an inflated position above the seat bottom (Fig 3); a pyrotechnic actuator (320) mounted to the seat connected to the airbag [0040]. While Choi discloses that the actuator is locate near the bottom of the seat back, Choi does not disclose that the actuator is mounted to the seat bottom. However, it would have been obvious to one having ordinary skill in the art to modify the invention of Choi to mount the actuator to the seat bottom, since it has been held that rearranging parts of an invention involves only routine skill in the art. It also appears that mounting it to the seat bottom would achieve similar results, namely, the seat bottom would provide a secure mounting location, and the actuator would not move during tilting of the seat back, thus reducing the risk of damage.
	With respect to claim 2, wherein the pyrotechnic actuator is connected to a top of the airbag and is configured to pull the airbag toward the seat bottom (similar to the present invention, the actuator is configured to pull a tether 300 that is located around the top of an opening 142 which is considered a top of the airbag that is shrunk down upon deployment).
	With respect to claim 3, wherein the pyrotechnic actuator is connected to a forward end of the airbag (Fig 3).

	With respect to claim 6, further comprising a tether (300) extending from the pyrotechnic actuator to the airbag.
With respect to claim 10, further comprising a computer having a processor and memory storing instructions executable by the processor to actuate the pyrotechnic actuator after initiation of inflation of the airbag [0040].
	With respect to claim 11, wherein the memory stores instructions executable by the processor to initiate inflation of the airbag [0040].
	With respect to claim 12, wherein the seat back has a top and the airbag extends from the top in the inflated position (Fig 3).
	With respect to claim 13, wherein the seat back has a bottom at the seat bottom and a midpoint between the top and the bottom, and the airbag extends below the midpoint in the inflated position (Fig 3).
	With respect to claim 14, wherein the airbag has a first leg and a second leg spaced from the first leg with a cavity therebetween, and in the inflated position the first leg and the second leg each have a bottom edge disposed between the bottom of the seat back and the midpoint of the seat back (Fig 3).
	With respect to claim 15, wherein the airbag has a top portion at the top of the seat back, and a first leg and a second leg extending from the top portion toward the seat bottom on opposite sides of the cavity (Fig 3).
	With respect to claim 16, wherein the first leg and the second leg each include a bottom edge distal to the top portion, and in the inflated position the bottom edges are disposed between the bottom of the seat back and a midpoint of the seat back (Fig 3).
	With respect to claim 17, wherein the airbag has a cavity with an opening facing the seat bottom and away from the seat back in the inflated position (Fig 3).
	With respect to claim 18, wherein the airbag in the inflated position has a forward end spaced from the seat back and extending along the cavity, and an inner surface extending along the cavity from the forward end to the seat back (Fig 3).
	With respect to claim 19, further comprising a tether (300) extending from the pyrotechnic actuator to the forward end (Fig 3).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (USPub 2020/0317154) in view of Yoo (KR101724965).
	With respect to claim 7, Choi discloses the claimed invention discussed above but does not disclose wherein the pyrotechnic actuator includes a spool engaged with the tether. Yoo discloses a tether (33, 35) for a seat airbag that is tensioned by pulling around a spool ([0046] of attached translation).  Therefore, it would have been obvious to one having ordinary skill in the art before the invention was filed to modify the invention of Choi in view of the teachings of Yoo to use a spool as part of the tensioning mechanism, since it was old and well known in the art to use spools for airbag tethers and seatbelts in vehicles to provide tension as desired by wrapping the tether/belt around a spool and releasing tension by unwrapping.
	With respect to claim 8, wherein the pyrotechnic actuator includes a pyrotechnic charge designed to rotate the spool [0038].

Allowable Subject Matter
Claims 5, 9, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        8/9/2021